Name: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-08-20

 Avis juridique important|31988D047488/474/EEC: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) Official Journal L 231 , 20/08/1988 P. 0041 - 0041*****COMMISSION DECISION of 26 July 1988 on the improvement of the efficiency of agicultural structures in Greece pursuant to Council Regulation (EEC) No 797/85 (Only the Greek text is authentic) (88/474/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Greek Government, on 13 November 1987, notified Decision No 873/87 of the Prices and Incomes Commission approving the programme of economic aids for the mountain and hill farming regions and less-favoured regions for 1987 and the Decree of the Minister of Agriculture of 26 October 1987 implementing Decision No 873/87 of the Prices and Incomes Commission; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the said legislation with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and are compatible with the objective of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Decision No 873/87 of the Prices and Incomes Commission of the Hellenic Republic approving the programme of economic aids for the mountain and hill farming regions and less-favoured regions for 1987 and the Decree of the Minister of Agriculture of 26 October 1987 implementing Decision No 873/87 of the Prices and Incomes Commission satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.